 JENKINSMANUFACTURING COMPANY335JenkinsManufacturing Company and InternationalMolders&AlliedWorkers Union,AFL-CIO-CLC,Local324. Cases 10-CA-9638, 10-CA-9670, and10-RC-9211June 21, 1973DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN MILLER ANDMEMBERSFANNINGAND PENELLOtive Law Judge at one point in his Decision, that Owens' threat of eliminationof the Company's profit-sharing plan was made to employee Ramsey TheAdministrative Law Judge found elsewhere, correctly, that this statementwas made to Waggoner The Respondent has excepted to certain credibilityfindings made by the Administrative Law Judge It is the Board's establishedpolicy not to overrule an Administrative Law Judge's resolutions with respectto credibility unless the clear preponderance of all of the relevant evidenceconvinces us that resolutions are incorrectStandard Dry Wall Products, Inc,91 NLRB 544, enfd 188 F 2d 362 (C A 3) We have carefully examined therecord and find no basis for reversing his findingsDECISIONSTATEMENT OF THE CASEOn February 27, 1973, Administrative Law JudgeRobert Cohn issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions 2 of the Administrative Law Judge and toadopt his recommended Order in Cases 10-CA-9683and 9670, and to direct a second election in Case10-RC-9211.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders thatRespondent, JenkinsManufacturingCompany, Anniston, Alabama, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.IT IS HEREBY FURTHER ORDERED that the complaint bedismissed insofar as it alleged violations of the Act notfound herein.IT IS ALSO ORDERED that the election conducted inCase 10-RC-9211 among employees in the designat-ed unit of Jenkins Manufacturing Company, be, andit hereby is, set aside, and a new election be held. Thatcase is hereby remanded to the Regional Director forRegion 10 for the purpose of conducting a new elec-tion at such time as he deems that circumstances per-mit the free choice of a bargaining representative.[Direction of second election andExcelsiorfoot-note omitted from publication.]'In the absence of exceptions, the Board hereypro formaadopts theAdmuustrative Law Judge's dismissal of certain 8(ax1) and (3}allegations.2The Board hereby corrects the inadvertent statement of the Administra-ROBERT COHN, Administrative Law Judge: This consoli-dated proceeding, held pursuant to Section 10(b) of theNational Labor Relations Act, as amended (herein the Act),was heard at Anniston, Alabama, on November 14 and 15,1972,' pursuant to due notice. The consolidated complaint,issued September 11, by the Regional Director for Region10, alleges, in substance, that Jenkins Manufacturing Com-pany (herein the Employer, Respondent, or Company) vio-lated Section 8(a)(1) and (3) of the Act through acts andconduct of its agents and supervisors more fully detailedhereinafter.2By its duly filed answer, the Respondent admitted thejurisdictional allegations of the complaint and also admittedthat certain named personnel were supervisors within themeaning of Section 2(11) of the Act; however, it denied thecommission of any unfair labor practice.At the opening of the hearing, counsel for the GeneralCounsel were permitted to amend the complaint to allegeone additional incident of alleged violation of Section8(a)(1) of the Act. At the close of the hearing, opportunitywas afforded counsel to argue orally on the record or to filewritten briefs. Oral argument was waived; however, helpfulposthearing briefs have been received from counsel for theGeneral Counsel and from counsel for the Respondent,which have been duly considered.'Upon the entire record in the case, and from my observa-tion of the demeanor of the witnesses,4 I make the follow-'All dates hereinafter refer to the calendar year 1972, unless otherwisespecified2The charges giving rise to the complaint were filed by InternationalMolders and Allied Workers Union,AFL-CIO-CLC, Local 324 (herein theUnion),on June 16 (in Case 10-CA-9638),and on July 10 (in Case 10-CA-9670)The representation case(10-RC-9211),involving objections to anelection alleging wrongful and unlawful conduct substantially similar to thatalleged in certain allegations of the complaint herein, was consolidated intothe proceedings by order of the Regional Director dated September 27, whichwas adopted by the NationalLaborRelations Board by an order datedOctober 173In their brief,counsel for the General Counsel moved to correct thetranscript of proceedings (p 74) from 112 108 to 112.118 No objectionhaving been filed, and the proposed correction being in accordance with therecollection of the Administrative Law Judge,themotion is granted4The making of many findings on the issues in this case involves theresolving of credibility of witnesses who gave conflicting testimony Thisdelicate and difficult task of a fact finder was certainly not rendered less soin the instant proceeding In making my resolutions it should be noted thatthe failure to detail all conflicts in the evidence does not mean that suchconflicting evidence was not considered(Bishop and Malco, Inc, d/b/aWalker's,159 NLRB 1159, 1161) Also, where,as here,there is considerableconflict of testimony,it is well to keep in mind the oft-quoted observation204 NLRB No. 53 336ing:DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTITHE BUSINESSOF THERESPONDENTRespondent is, and has been at all times material, anAlabama corporation with an office and place of businessin Anniston, Alabama, where it is engaged in the manufac-ture and sale of prehung doors and windows. During thepast calendar year, which period is representative of alltimes material,Respondent manufactured and distributedits products valued in excess of $50,000 directly to custom-ers located outside the State of Alabama.Based upon the foregoing facts, which are admitted bythe Respondent, I find that Respondent is, and has been atall times material,engaged in commerce within the meaningof Section 2(6) and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDThe complaintalleges, the answer admits, and I find thatthe Union is, and has been at all times material, a labororganization within the meaning of Section 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThere is no evidence of prior history of collective bargain-ing at the Respondent'splant.InMay,an organizationalcampaign was conducted by the Union which resulted in apetition for an election being filed by the Union with theBoard on May 31.5 Pursuant to a stipulation for certifica-tion upon consent election approved by the Regional Direc-tor on June 27, an election by secret ballot was conductedon July 28 among the Company's productionand mainte-nance employees. The tally of ballots showed that of ap-proximately 75 eligible voters, 28 cast valid votes for, and35 cast valid votes against, the Union; 8 cast challengedballots; and there were no void ballots. The challenges weresufficient in number to affect the results of the election. OnAugust 1, 1972, the Union filed timely objections to theelection which were investigated by the Regional Director.Some of the conduct alleged as objectionable therein wasalso alleged as unlawful in the complaint herein, and, there-fore, the Regional Director, in directing a hearing on thoseallegations, consolidated the representation matter with thecomplaint case.It is generally acknowledged that the Respondent vigor-ously opposed the Union's attempt to become the collec-tive-bargaining representative of the Company's employees,and the evidence discloses that during the preelection peri-od the Company's officers and supervisors compaignedof Judge Learned HandinN L R B v Universal Camera Corporation,179F 2d 749 (C A 2, 1950), "it is no reason for refusing to accepteverything thata witness says because you do not believeall of it;nothing is more commonin all kinds of Judicial decisions than to believe some and not all."See alsoSoutheasternMotor Truck Lines,113 NLRB 11225Case 10-RC-9211against theUnion. However, as previously noted, the Com-pany denies that it committed any unfair labor practices byits conduct. On the other hand, the complaintalleges thatby discharging two employees during the preelection peri-od, and by engaging in other acts of interference,restraint,and coercion of the employees' rights protected by Section7 of the Act, Respondent overstepped the bounds of legiti-mate conduct in violation of Section 8(a)(1) and (3) of theAct.We now proceed to a consideration of the evidenceadduced in support of such contention.B. The Termination of Charles ParkerParker had worked for the Company on three differentoccasions commencing in 1966 and terminating on or aboutMay 29, the last period of employment running from No-vember 1971 until his termination .6 The issue on this aspectof the case is whether Parker was discharged because of hisunion activities as contended by the General Counsel, orwhether he quit or was dismissed by the Respondent forfailure to call in during his admitted absence from work forthe 3 days commencing Monday, May 29, as contended bythe Company.'Parker was the instigator of the union movement in theplant. In about mid-May he contacted the union representa-tive and secured from him a number of union authorizationcards which he in turn solicited among some of the otheremployees of the Company. Among such other employeesso solicited by Parker were Bobby Key 8 (brother of BasilKey) and Charles Bryant, an assistant foreman. On themorning of Friday, May 26, a discussion ensued betweenParker and Owens concerning Parker's union activities.However, there is substantial variance in the testimony asto (1) how the conversation started, and (2) the contentsthereof.Parker testified that at approximately 8 a.m. (work startedat 7:30 a.m.), Owens came by his work station and told himto go into the lunchroom where they could talk. They weremet there by Henry Hensley who shared superintendentresponsibilities with Owens. There, Owens accused Parkerof soliciting employees to sign union cards, of which Parkerdenied knowledge. Owens stated that he had "some boys inthe plant" who would confirm Owen's accusations; Parkerresponded that they were liars. Whereupon, Owens directedHensley to stay with Parker while he rounded up "themboys"; shortly thereafter, Owens returned with Basil Key,Bobby Key, Charles Bryant, Wesley Higgins, Mack Smith,and Odell Maxwell.9According to Parker's testimony, Owens again asked himifhe had solicited any of these men to sign union cards.When Parker said "no," Owens looked over to Billy Keyand asked him whether Parker had solicited him to sign aunion card and Key said "yes." Owens followed the sameprocedure with respect to Charles Bryant, and when Parker6 The record reflects that he had left the Company on the two previousoccasions by quitting his employment.7During the last period of his employment, Parker worked in the exteriordoor department under Assistant Foreman Basil Key The superintendentoverthisdepartment was Lowell Owens8 Sometimesreferred to in the record as Billy Key9 All of the named persgnnel were supervisors except for Bobby Key, anemployee JENKINS MANUFACTURING COMPANYdenied Bryant's statement,Owens apparently became in-censed and using profanity, stated that Jenkins would shutthe plant down if the Union came in.10 Owens then toldParker that he hated to fire the latter because of his wife andkids and that since he (Parker) had been wanting to changejobs, Owens would allow him to choose any job he wantedin the plant. Owens asked Hensley whether the latter coulduse Parker "in the back (of the plant)." Hensley respondedthat he could give him a job if Parker would "straighten upand come on back there and quit what he's doing-that [hewould] make him a leadman." 1I Parker admitted that hewould like a change of jobs, but that it was Owens' responsi-bility to assign work.12 The meetingterminatedafter Owensasked each of the men whom he had brought in how theyfelt about the Union. Each, in his ownmanner, either down-graded the Union or stated that he was uninformed aboutit.Owens' version of the conversation is that it wasinstigat-ed by Parker who approached him with a request to changejobs. Parker claimed that his job involved work that was tooheavy for him to do. Owens responded that he had somereports from Basil Key that Parker was not staying on thejob as he should. This was denied by Parker.13 Owens con-tinued, stating that he had reports that Parker was talkingtoo much and disturbing employees in their work, whichParker also denied and "dared" Owens to produce the per-sons who made such claims. Whereupon, Owens called inAssistant Foremen Smith, Key, Maxwell, Bryant, and BillyKey and commenced asking themen, startingwith CharlesBryant, to describe the activities in which Parker had beenengaged.Bryant stated that Parker had tried to get him tosign a unioncard while they were on the shipping dock.t4BillyKey,according to Owens, also claimed that Parker hadbeen in his working area that morning trying to get him tosign a card. Parker denied any recollection of such conduct.Whereupon, according to Owens,themeetingdisbandedafter havingbeen in sessiononly a matter of some 45 min-utes.1510OdellMaxwell, a witnessfor the General Counsel, confirmedthat duringthe conversation,Owens threatened Parker with the statement that "if he(Owens)knowed(sic) he(Parker)had anything to dowiththe Union, hewould run him out of there so quick he wouldn't know wherethe yellowwent."These threats are alleged in the complaint to constitute a violation ofSec 8(a)(l) of theAct. I so find11Testimonyof Parker17Maxwell testified that Parkertold Owensthathe didnot want to "takea job awayfrom another man and get that man mad at him "The foregoingpromiseof benefitin return for abstention of union activi-ties is alleged in the complaint to constitute a violation of Section 8(a)(1) ofthe Act.Iso find13Basil Key, a witness for the Respondent,was not interrogated on thispoint.14Owens claimed that it was at this point that he (Owens)first acquiredknowledgeof anyunion activities in the plant,or that Parker had beenengaged in solicitation on behalfof the Union Owens claimed that he onlyhad been advised that Parker was soliciting names on ayellowpad for somepurposeunknown to him (Owens) I find this assertion of Owens-that thereports ofBryant andothers to him did not include the information that suchsolicitation related to theUnion-patently incredible, and one of the reasonsfor discrediting Owens as a witness Bryant was not called as a witness; BillyKey was subpenaedby theGeneral Counsel,but did notappear at thehearing(See GC Exh. 6).15Factors, in additionto the ones above mentioned,whichimpel me tocredit Parker's rather than Owens' versionof the May26 event, are. (I) itseems moreprobablethat the conversation was initiatedby Owens,as Parkertestified, since it is doubtful that Owenswouldhave waited until the middle337Parker did not report for work the following Monday,May 29. He explained that over the weekend he looked forhis son's ex-wife for whom he (Parker) had signed an ap-pearance bond in court, and that this search continued intoMonday. He testified, however, that he called the plant onthree occasions during that day to report the fact of hisabsence. The first such occasion was at approximately 7:25a.m., when he spoke with Kenneth Leahey, the shippingforeman, and asked whether Owens or Hensley was there.When Leahey said, "no, neither one of them," Parker toldLeahey to relay the message that he would not be at workthat day.16 The second time that Parker asserted he tele-phoned the plant was at approximately 9:30 a.m. when hesaw one of his sons near the plant. 17 The son stated thatthere was a rumor in the plant that Parker had been dis-charged. Being concerned, Parker called the plant again andspoke with an office clerk, Tommy Headrick. Parker askedto speak with Owens but was told that the latter was notpresent at the plant.18 Parker testified that he called theplant for a third time about 3:30 a.m. and at that time spokewith Owens as follows:I asked him, "Lowell, I heard I had been fired," andhe said, "no, Parker, you have quit because you didn'tcall in this morning," and I said, "I called Mr. Head-rick-I mean Leahey-and told him to tell you that Icouldn't be there today," and he said, "I have not beenadvised of that, and as far as I'm concerned, you quit."I said, "well, Lowell, I need to work, and I have notquit. I had to be off." And then I explained to him whyIhad to be off.Parker did not thereafter contact the plant until the fol-lowing Monday when he came to the plant to pick up hislast check.On Parker's termination record dated May 31, the follow-ing appears:Charles Parker has been absent 3 days and he has notreported off from work. He was absent 5-29-72 and5-30-72 and 5-31-72. He has quit./s/ Lowell OwensAs previously indicated, Respondent's officials and su-of the meeting before broaching the matter of Parker's solicitation of otheremployees, (2) it strains credulity that Owens did not, as he testified, disci-pline or even threaten to discipline Parker for engaging in such conductduring working hours although the Respondent had a rule-promulgated byOwens himself on March 13, 1969-which prohibited employees from car-rying on "personnel business in the plant during working time" (Resp Exh10), nor did Owens warn or threaten Parker with disciplinary action forallegedly being away from his job or bothering other employeeswhile atwork;and (3)the failure of Respondent to call as witnesses Assistant Fore-men Higgins and Bryant,plus the failure to interrogate Assistant ForemenBasil Key and Mack Smith concerning the meeting (SeeInternational Union,United Automobile, Aerospace, and Agricultural Implement Workers of Ameri-ca (UAW) v NLRB (Gyrodyne Co),459 F.2d 1329 (C A D C, 1972), seealsoMonahanFord Corporation of Flushing,173 NLRB 204, 208, and casescited.16Leahey denied that Parker called in that morning17The son was an employee of Respondent, and was away from the plantduring a break18Headrick was not called as a witness, the Company contending that heno longer worked there and could not be located A document was enteredinto the record which purported to show that after Parker's termination, thevice president of the Company sought to ascertain whether Parker had in factcalled into the plant that day and that Headrick had answered "no." Howev-er the document, being obviously hearsay, is given little or no probativevalue 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDpervisors deny that Parker called into the plant on May 29or at any time thereafter. Basil Key testified that when henoted that Parker was not present on the morning of May29 he reported that fact to Henry Hensley and to the ship-ping clerk, Kenneth Leahey. Although they supplied Keywith a replacement for Parker, Key nevertheless took uponhimself to go by Parker's house during the noon hour toascertainwhy he was absent.19 Key further testified thatMrs. Parker invited him in and he found Parker in a chairin the living room asleep; that Parker awoke and said thathe would be right in. However, Key, being under the im-pression that Parker had been drinking,suggested that Par-ker come in the next morning. When Key returned to theplant,he reported the fact to Lowell Owens(who had beenabsent from the plant that morning but returned in theafternoon). A few days later,Keywas advised that Parker"wouldn't be with us anymore, as to how and why, I don'tknow." 20On May 29, the Union sent the following letter to theCompany:Mr. Lowell OwensPlant Mgr.Jenkins Manufacturing Co.315 West 17th StreetAnniston, Alabama 362,01Dear Sir:The following employees of JenkinsManufacturingCompany, who areinterested in having the Interna-tionalMolders & Allied Workers Union; AFL-CIO,represent them have volunteeredto act as anIn-PlantOrganizing Committee and are active in the campaignto organize the JenkinsManufacturingCompany inAnniston, Alabama.Charles ParkerRichard NelsonCharles ReichelThese employees do not expect to receive treatmentdifferent from other employees. We do not, however,expect the Company or its agents to violate any of theprovisions of Section 7 of the National LaborRelationsAct with respect to this committee or other union sup-porters who may be wearing badges orotherwise cam-paigning in a legal manner for the Union. "Section 7of the National Labor Relations Act, employees havethe right to self-organization, to form, join or assistLabor Organizations,to,bargaincollectively throughrepresentatives of their own choosing, and to engage inconcerted activities, for the purpose of collective bar-gaining or other mutual aid or protection, and shallalso have the right to refrain from any or all suchactivities."19Key acknowledgedthat he never checked upon an employee's absencebefore,but that he had been an assistant foremen for only 13 days. Heexplainedthat the Company's "orders werelarge, and we neededreally morehet."Testimony of Key.A copy of this letter is being mailed to the NationalLaborRelationsBoard in Atlanta, Georgia, for theirfiles.cc:Walter C.PhillipsVery truly yours,Gerald T. ParksSpec. Rep.Clare Draper, vice president of the Company, testifiedthat he recieved the letter on Tuesday or Wednesday, May30 or 31, and called into his office "the two people in ouremploy at thattime,Richard Nelson and Charles Reichel."He read the letter to them and told them that they wouldreceive the same treatmentas other employees and that theCompany would expect them to do their job just like anyother employee. Draper testified that at thattime,Parkerwas no longeremployed at the Company.Analysis and ConcludingFindingsas to theTermination of Charles ParkerAs previously indicated, Respondent claims that Parkerwas dismissed (or quit) pursuant to "an unwritten rule of 3days.If anemployee does not call in within 3 days, he'sdismissed."21Respondent argues that the credible evidenceshows that Parker did not, in fact, call into the plant-orotherwise notify Respondent-of his absence on May 29, orthereafter, and therefore on May 31 he was terminated asindicated on the "termination notice," quoted above. Re-spondent argues that it is evident from the record that Par-ker has a "serious drinking problem" and that he was, infact, drunk on May 29 and thereafter, thereby making itunlikely that he made the telephone calls to the plant as hetestified.Respondent also notes the lack of corroboratingtestimony by Parker's son or his wife as to Parker's wherea-bouts on May 29.22It is true, as Respondent contends,that the record reflectsthat Charles Parker had a problem with alcohol. Thus headmitted on his employment application with Respondentthat he had been arrested for being drunk. In addition, I wasimpressed with Basil Key as a witness to the extent that Ido not believe that he fabricated the incident at Parker'shouse on May 29, concerning which he testified. On theother hand, there is nothing in the record to reflect thatRespondent had ever warned or disciplined Parker duringhis employment history for absenteeism or tardiness due to"an alcohol problem" or any other reason. Indeed, the re-cord reflects that Respondent retained Parker in its employwith lull knowledge of any such delinquencies 23After a consideration of all of the foregoing factors, plus21Testimony of Clare Draper12 At the close of his case-in-chief, counsel for the General Counsel indi-cated that be had been attempting to secure Mrs. Parker to testify,but thatshe had been at the doctor's office the day of the hearing, and that she was"presently ill and feels incapable of coming up and giving testimony at thisparticular point." No explanation was proffered with respect to the son ofCharlesParker.23 Parker acknowledged that some 13 years prior to the events in questionhe had been convicted of a felony(forgery)and had served time in prisonand on parole He has further testified without contradiction that Owens wasaware of that fact JENKINSMANUFACTURING COMPANYdemeanor considerations"along with the consistency andinherent probability of testimony,"24 I have concluded, andtherefore find, that Parker did communicate with the Re-spondenton May29, but that even if he did not,the Re-spondent seized upon this dereliction as a pretext to rid itselfof this militant union advocate.In the first place,Parker'stestimony is consistent with the fact of what transpired atthe Respondent's plant that day,which Parker would prob-ably not haveotherwise known about-particularly if hehad been as drunk as Respondent would have us believe.Thusthe fact is that Owens was absent from the plant onthe morningof May 29, andParker's telephone conversa-tions withLeahey andHeadrick confirmed this fact. Sec-ondly,it is apparentthat Leaheywas not an entirely truthfulwitness.Thus,he testified that Owens called in that morningat approximately 7:30 a.m. to advise that his car had brokendown and that he would be late in reporting for work.Leahey testified that he advised Owens at that time thatParker was absent;yet Leaheyalso testified that he was notaware of Parker's absence until 7:45 a.m.when he was soadvised byBasilKey.25Thirdly,Respondent was, of course,aware by the af-ternoon ofMay 29 ofParker's whereabouts and his assertedcondition since Key reported this to Owens.It is to berecalled that Key advised Parker not to return to work thatday but rather to come in the following morning.If Respon-dent required Parker's services to the extent that a specialtrip was made to his houseon Mondayfor such assertedpurpose,one wonders why (if he was not considered termi-nated or"quit") an inquiry was not made on Tuesday morn-ingas to his whereabouts.Fourth,itappears thatRespondent did not observe its own rule when it dismissedParker.That is to say,the rule requires an unauthorizedabsence of 3 days before an employee was subject to dis-missal.Vice President Draper testified that at the time hereceived the letter from the Union onMay 30 or 31,Parkerwas nolonger employed at the Company.Also, as appears,infra,Owens advised employee Richard Nelson on the af-ternoon ofMay 29 thatParker had quit. All this lendscredence,in my view,to the testimony of Parker that he wasadvised by Owens on the afternoon of May 29 that he hadquit because he did not report in for work that morning.For all of theforegoing reasons, I find and conclude thatParker was terminated on May 29 in order to discouragemembership in the Union,in violation of Section 8(a)(3) ofthe Act.C. The Discharge of Ronald LybrandLybrand,who commencedworking forthe RespondentinApril,was employed in the window sash departmentunder Supervisor Reecie Williams.He was discharged onJuly 7 assertedlyfor threatening and intimidating other em-ployees concerning their union affairs.24Universal Camera Corporation v. N.L R B,340 U. S 474 (1951)25One may ponder why Owens asked Leaheyabout Parker on this occa-sion, or whether Leahey volunteered the information to Owens. Certainly theabsence of one employee in a plant of this size on a Monday morning wouldnot ordinarilybe of such great interest unless, of course,some other factorwas of significance.339Lyband signed a union card at a meeting of the Union onMay 30, and thereafter became active in its affairs. Thus, heparticipated in the distribution of leaflets at the plant gateand wore a union button in the plant at all times subsequenttoMay 30. In addition, at meetings of employees called byVice President Draper in which the latter campaignedagainst the Union, Lybrand spoke up in defense of theUnion. For example, the Company had leaflets on the bulle-tin board which stated that if employees did not attendunion meetings and activities of that nature they would befined. Lybrand told Draper that he (Lybrand) had previous-ly belonged to a union and had never been subjected to thatsort of treatment, and that he did not think the Companyshould put such material on the bulletin board unless theycould prove it.On July 7, Lybrand was called into the office of VicePresident Draper, in the presence of Superintendent Owens.Draper stated that there had been reports of serious miscon-duct by him which included threats to employees that if theydid not sign union cards, Lybrand intended to whip them;and if such employees did not sign union cards and theUnion later came in, they would be out of a job. Draperfurther said that one such employee had even threatened toquit his job because of such intimidation. Although Lyb-rand denied such accusations, Draper testified that he couldnot put any credibility in his answers since, among otherthings,Draper had previously checked Lybrand's policerecord and found that he had been arrested on such chargesas destruction of private property and carrying a concealedweapon. Accordingly, Lybrand was given his final checksand terminated from the Company at that time.As respects the alleged misconduct, Draper testified thatthe preceding Friday (June 30) it had been reported to himby Superintendent Owens that an employee, Rayford Ivy,had been threatened by Lybrand. Draper instructed Owensto investigate the matter, and later in the day Ivy and Assis-tant Foreman Smith came into Draper's office where Ivyreported that Lybrand (who worked side by side with Ivy)had been bothering him on the job and had threatened "toknock hell out of him and called him a suckass and othernames." Ivy stated that he was going to quit-that he couldnot stand that kind of harassment and threats. Draper toldhim to stay on, that he would find out more about it andsee that it was stopped. Draper instructed Owens to investi-gate the matter further over the weekend of July 4.26Draper was out of the plant on Wednesday, July 5 butreturned the following day when he received further evi-dence of Lybrand's alleged misconduct. Thus Owens re-ported that Lybrand had threatened another employee(Bobby Austin), and that there were rumors in the plant thatLybrand had a police record. Whereupon, Draper con-firmed the rumor with the police department and ascer-tained, as previously indicated, that Lybrand did, in fact,have a record at the police department which included de-struction of private property and the carrying of a concealedweapon. Draper further interviewed Austin who stated thatLybrand had called him a suckass and had threatened to hithim in the head with a Coca-Cola bottle.26 It appears that the plant was shut down on the following Monday andTuesday in celebration of the 4th of July holiday. It also appears that Ivy leftAnniston afterthe end of the workday for a vacationin Florida 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the hearing herein, Draper's testimony with respect tothe reports received by him were corroborated in their es-sentialaspects by the testimony of employees Ivy and Aus-tin.Although there were some discrepancies in the recordwith respect to what was actually stated by Lybrand, andin the sequence of events, of which counsel for the GeneralCounsel makes much in his brief, I am convinced that aftera consideration of the record as a whole, including demea-nor considerations, Lybrand did, in furtherance of his zeal-ous advocacy of the Union, become impatient with thosewho did not see things his way; and the record reflects thathe could become violent or utter threats of violence in cir-cumstanceswhere he concluded that his interests were seri-ously threatened 27Although the circumstances are rendered suspicious pri-marily by the fact that Respondent did not in any mannerwarn Lybrand of imposition of disciplinary action prior tothe discharge, I am unable to conclude that Respondentwould not have discharged Lybrand for such misconducthad he not been engaged in union activities. Accordingly,I find that the General Counsel didnot sustainhis burdenof proving by a preponderance of the evidence that Respon-dent discharged Lybrand on July 7 because of his participa-tion in the union campaign.Iwill, therefore,recommendthat this allegation of the complaint be dismissed.D. Interference, Restraint, and Coercion1.By Lowell OwensEmployee Richard Nelson (whom, it will be recalled, wasone of the first and foremost adherents of the Union in theplant) testified that at about 2 p.m., on May 26, Owens cameup to him on his job and said he would like to speak withhim for a few minutes in the lunchroom. No one else waspresent. Owens asked Nelson if the latter had heard any-thing about union cards being signed. Nelson respondedthat he had heard something about it, but, in response toOwens' specific question of whether he had signed one,Nelson said, "no, sir." When Owens sought to make surethat Nelson did not know anything about it, the latter stat-ed, "I haven't signed a card, and I don't know anybody thathas, but I know that I have heard that they're going aroundin here." 28I find the foregoing interrogation to constitute interfer-ence, restraint, and coercion in violation of Section 8(a)(1)of the Act. See,e.g.,N.L.R.B. v. Camco,340 F.2d 802 (C.A,5, 1965).Nelson further testified that on the following Monday,27 Thus anincidentoccurredduring the hearing in this matter which lendscredence to that conclusionFollowing the testimonyof employee ShermanRamsey, a witness for the GeneralCounsel, Lybrand assertedlythreatenedhim in the hall of the courthouse with the claim that"I'll get your god damnass." AlthoughLybrand deniedmaking such statement,I cannot believe thatRamsey fabricated it and that it was impelledbecause Lybrandbelieved thatRamsey, on cross-examination,watered down his testimonyto curry favorwith the Company. The recordalso reflectsthat Lybrand'swife swore outa warrant against himon May27 for assault and batterywhich Lybrandelamed was caused by an argumentover economic problems.The foregoing findings are based upon Nelson's testimony.IdiscreditOwens' general denial that he had everaskedNelson if the latter had signeda union card.May 29, at approximately 12:30 p.m., Owens came up to hisjob again and stated that he wanted to talk with him. Incompany with Henry Hensley, another foreman, Owensagain wentinto the lunchroom where he said, "I thoughtyou didn't know anything about the union cards." Nelsonrepeatedthat he didn't know anything about them exceptwhat he had heard. Whereupon, Owens stated that he had"three or four out there saying you and Parker are gettingthe cards signed." Nelson again denied that he had signeda cardor that he knew anyone else that had signed one, butadmitted that "talk is going around that the cardsare beingsigned."Nelson further testified that the conversation thenchanged to the subject of Nelson's job, and that Owensoffered him the job as shipping clerk. However, Nelsondeclined, stating that he was satisfied where he was.Nelson further testified that when Parker'sname wasbroached, he asked the two supervisors where Parker wasthat day and the response was: "he quit; he didn't call inthismorning, so he quit."Both Owens and Hensley denied that they had a conver-sation with Nelson on this date since they claim that Owensdid not return to the plant until after 3 p.m. that day. Theytestifiedthat they did have a meeting with Nelson on orabout June 27 or 28, which was instigated by Nelson, inwhich the latter offered to switchsome votesto the Compa-ny in theupcomingelection if they would give him a certainjob. Interestingly enough however, Hensley testified that inthe meetingNelson asked about Charles Parker, as follows:He asked us what happened to Parker, where Parkerwas, and we told him that Parker had quit; he had justlaid out of work and didn't report off, and as far as weknew we assumed he had just quit and got him anotherjob somewhere or something. He said, well-he calledhim a bad name-he said, "he's the fellow that got thewhole thing started again with it, and then he left andquit."The foregoing testimony of Hensley lends credence in myview to the claim of Nelson that the conversation in facttookplace onMay 29 rather than on June 27 or 28, sinceit seems incrediblethat Nelson would not have known thatParker wasno longer working in the plant a month later.Accordingly, based upon demeanor considerations as wellas the likelihood of events, I credit the testimony of Nelsonand find that this further interrogation of him, in additionto the creating of an impression of surveillance of his unionactivities,29constituted an additional violation of Section8(a)(1) of the Act.JamesWagoner was an employee of the Company on orabout July 11, in the saw department. On that day, LowellOwens walked up to his work station and asked him whathe thought the Union could do for the Company. Wagonerreplied that he thought it could do "plenty of things"-thathe had worked under a union before. About that time,Assistant ForemanBasilKey walked up and handed Wag-oner two pieces of paper (the first containing the companyletterhead) which stated about 10 or 12 things that "theUnion could not do." While Wagoner was reading the pa-per, Foreman Henry Hensley and Mack Smith came up andthere was some generaltalk about the Union. In the discus-29 SeePlaslicoidCompany,168 NLRB 135 at In 3. JENKINSMANUFACTURING COMPANYsion,Lowell Owens made the statement that if the Unioncame in, the employees would lose their profit sharing 30I find the foregoingthreat to eliminatean employee bene-fit contingent upon their foregoing support of the Union toconstitute interference,restraint,and coercion within themeaning of Section 8(a)(1) of the Act.Sherman Ramsey, an employee of Respondent, testifiedthat one day around the middle of July, at lunchtime, hewent to the parking lot to get his car and found that it hada flat tire. However, at about that time, Lowell Owens wasbacking out his car and asked Ramsey if he wanted a rideto the restaurant with him. Ramsey did so, and during theride and/or lunch, the conversation turned toward theUnion and the election which was scheduled for the latterpart of the month. Testifying directly and without hesitationon directexamination,Ramsey stated that Owens said,"they knew who the ones were that was getting the cardssigned and was pushing to get the Union in; and said thatsooner or later that they would get rid of the ones that weretrying so hard to get the Union in." However, on cross-examination,Ramsey indicated that he had been talking tosome unionadherents in the plant who had told him thatif the Unionwas not successful, they would have to quitbecause the Company would make it "so hard on them,"and that he inquired of Owens whether or not that was so.Owens acknowledged that, "they might just do that-weknow who they are." Ramsey then went on to testify thatOwens said that he did not think the Company would reallydo that-that "most of the employees had been there a longtime and had been good workers, and he said that he feltthat after it was over that they go on and be maybe betterthat they was to start with." On redirectexamination, Ram-sey testified that Owens stated, "if they [the union adher-ents] get out of line a little bit, that will probably wind themup.Owens acknowledged having a conversation with Ram-sey during lunch that day. He testified that Ramsey told himthat he (Ramsey) had heard from some of the union menthat they would "be run off if they lost theelection."Owensresponded that he "just kind of grinned and said, 'is thatright.' " Owens then testified that he advised Ramsey that"any company would be crazy to run their older hands off,that it was their own decision to make, that it wasthe men'sdecision to make and their own decision to make; that theCompany under no circumstances did I think that the Com-pany would run any men off for activities like that." He30 The foregoingfindings arebased upon the credited testimony of Wagon-er who impressedme as an honestand forthrightwitness.Key did not recallhearing anything in the conversation.Owens recalleda conversation withWagoner concerning profit sharinginwhich he advised Wagonerthat thelatter waseligible. Owens also recalled that during the conversation Basil Keycame up and had a "talk sheet" i.e,a sheet containing instructionsto fore-men asto what they could legally tell employees during theunion campaign.However, Owensdenied that the Union was mentioned in connection withthe profit sharing.Under thecircumstances,where the conversation admit-tedly includedunion affairs in the plant,it strains credulity to believe thatthe two subjects were discussed in watertightcompartmentsMack Smithtestified that he walkedup while theconversationwas in progress,and thatLowell Owenswas explainingthe profit-sharing plan to Wagoner. He doesnot recall that Owens stated that if the Union came in theCompany wouldlose the profit-sharingplan, but, admittedly, hewas not there during thewhole conversationUnder allcircumstances, I credit Wagonerand find thatthe statementwas made by Owens substantially as hetestified.341further advised Ramsey that it was his opinion that after theelection wasover, "all of the employees would settle down,and that we would have a better employee (sic)." Owensdenied that at any time during the conversation he interro-gated Ramsey concerning his union activities or threatei edto fire any employee because of his union activities.As is evident, there was probably much rambling andspeculation between the two men during this luncheon con-versation. Ramsey, as a witness, seemed genuinely desirousof attempting to recollect the conversation as it occurredwhile at thesame timeappearing somewhat fearful of antag-onizing his employer.31 After a consideration of all of thefactors in the record bearing upon this incident, includingdemeanorconsiderations, I am convinced that Owens im-parted to Ramsey the following information: (1) that theCompany knew who the active union members were; and(2) that if they "got out of line" after the election, andprovided the Company with an excuse to get rid of them,the Company would do so.32 The fact that Owens may havetold Ramsey that in his opinion the Company would becrazy to rid itself of their older employees and that thingswould settle down after the election does not, in my view,diminish the impact of the threats contained in (1) and (2)above.I therefore find that the statements of Owens to Ramseycreated the impression that the union activities of the em-ployees were under surveillance by the Respondent, andconstituted a threat that Respondent would discharge em-ployees for engaging in union activities, all in violation ofSection 8(a)(1) of the Act.2.By Mack SmithWayne Hammond, an employee of the Company in thesash department, testified that about July 1 he had a conver-sation with Foreman Mack Smith concerning the Unionand the profit-sharing plan.33 After some general discussionabout Hammond's job, Smith asked Hammond what hethought about the profit-sharing plan. Hammond re-sponded that it was all right for people who participated, buthe was not on it.34 Smith then said that, "if the Union comesin it's going to cut a lot of it Out.,, 35 Hammond then testifiedthat Smith asked him if he was for the Union. When Ham-mond responded affirmatively, Smith said, "If you'll takemy advice, you won't vote for it because it ain't going to beno good."Smith admitted initiating with Hammond the subject of31The record reflects thatonlythat morning, a few hours before he testi-fied, he was interviewed by the Company's attorney, in the presence ofSuperintendent Owens, in the Company's officeiRichard Nelson, whom I have found to be a credible witness, confirmedthat Ramsey subsequently reported to him that Owens said that"as soon asthis union activity was over,and any of the union pushers was in there, theywas going to have to get rid of them "33 Smith was not Hammond's regular foreman,it appears that on the dayin question Hammond was on thejob earlier than usual-before many otheremployees came to work-and Smith happened to be walking through theplant34 It appears that an employee is required to work for the Company at leastIy3 ear before he is eligible to participate in the plan5Testimony of Hammond on cross-examination On direct examinationHammond testified that Smith stated, "if the union come in,theywould cuta lot of it out11 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDprofit sharing,but denied making the interrogation as wellas uttering the threatening statement that if the Union camein the profit-sharing plan would be eliminated, wholly or inpart.The record reflects that the profit-sharing plan was highlyvalued by Respondent. Vice President Draper testified thathe told the assistant foremen that when the Company hada plant in Birmingham, it had a profit-sharing plan; howev-er,when the Union came in there was a lot of fighting andbickering among employees which had an adverse effect onproduction, and the profit-sharing plan went down becausethe Company made very little profit. He stated that theCompany did not want that to happen in Anniston. Howev-er,Draper further testified that he told the assistant forementhat the Company wanted to "perpetuate the idea of profitsharing and keep it in effect . . . that we did not want togive them the idea that profit sharing would be cut out."Nevertheless, it seems apparent that Draper wished to im-bue the foremen with the idea that what had happened tothe Company in Birmingham might very well take place inAnniston if the Union came in, and that should be avoidedif possible.With that in mind, I have found, as above relat-ed, that Lowell Owens made a threat to Sherman Ramseyto the effect that if the Union came in the profit-sharingplan would be placed in jeopardy. For thosereasons,as wellas demeanor considerations,I am inclined to credit Ham-mond and find that Smith made a similar threatening state-ment to him on this occasion. However, I find that Smith'squestioning of Hammond was not coercive in the circum-stances in view of the fact that Hammond freely acknowl-edged his support of the Union and was, in fact, wearing aunion button at the time.3.By Basil KeyBobby Steed was an employee of the Company in theinterior door department from January through July (hequit his employment the day after the election). He partici-pated in the union campaign and wore a union button whileat work. Steed testified that on the morning of the day ofthe election,BasilKey walked up to him on the job andasked if he had changed his mind about voting for theUnion. Steed told him that he had not, and that the reasonwas the relatively low wage scale and the difficulty of thework. Key advised that if Steed would tell Vice PresidentDraper that he would vote against the Union, Draper wouldprobably give him a raise.I find this promise of benefit in return for restricting orceasing toexerciserights guaranteed to employees in Sec-36 Theforegoing findings are based upon the credited testimony of Steed.Key apparently did not know Bobby Steed although he testified that he knewJ.W Steed (Bobby's father)verywellAlthough I have credited Key'stestimony in other respects,I do not believe thatBobbySteed,who appearedan honest and truthful witness on the stand,fabricated this testimonyAs for the timing thereof,Steed placed it on the day of the electionfollowing a meeting of employeescalled byVice President Draper Draperdenied that he had any such meeting withinthe 24-hour period immediatelypreceding the election,and there has been no charge of any such incident,which would have been grounds for upsetting the election However Draperdid admit having such meetings during the preelection period when theholding thereof was legally permissibleAccordingly,I find that the conver-sation took place shortly before the election but not on the day thereoftion 7 to be a violation of Section 8(a)(1) of the Act.IV THE OBJECTIONSTO THE ELECTIONAs previously noted, some of the issues raised by theUnion's objections to conduct affecting the results of theelection inCase 1O-RC-921 I were consolidated for the pur-pose of hearing with the complaint proceedings. Specifical-ly, hearing was ordered respectingthe issuesraised by theUnion's Objections I, II, III, and IX, which,in essence,related to and were generally coextensive with the allega-tions of violations of Section 8(a)(1) and (3) of the Actcontained in the complaint which occurred within the "crit-ical period," i.e., from May 31 through July 28.(Ideal Elec-tric and Manufacturing Company,134 NLRB 1275.)As hereinabove set forth, I have found that substantialevidence supports the contentions of the General Counseland of the Charging Union respecting allegations of viola-tions of Section 8(a)(1) within the critcal period prior to theelection.On the other hand, I have found that the GeneralCounsel did not sustain his burden of proving that RonaldLybrand was discharged on July 7 for discriminatory rea-sons; I therefore recommended that the complaint be dis-missed tothat extent. It follows that Objection III shouldbe overruled.37The conduct found to have violated Section 8(a)(1) of theAct within the critical period is conduct which,a fortiori,isconduct which interfered with a free and untrammelledelection;accordingly, I shall recommend that the results ofthe election be set aside and a new one held 38V THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the interstate opera-tions of the Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic,and commerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.Upon the basis of the foregoing findings of fact, and uponthe entire record, I make the following:37As found by the Regional Director, the discharge of Parker occurredprior to the date of the filing of the petition, and therefore may not beconsidered in connection with that objectionGoodyear Tire and RubberCompany,138 NLRB 45338 In making this finding and recommendation, I note that the LowellOwens-Sherman Ramsey incident, which occurred in mid-July, was insertedinto the complaint by amendment at the commencement of the hearing Atthat time, counsel for Respondent strenuously objected to its being consid-ered in the objections case because of untimelinessIt is, of course, recognized that the incident was not known to the RegionalDirector at thetimeof the issuance of his Report, and therefore could nothave been a basis for his recommendation. On the other hand, it is certainlywell settled that the Board determines whether an election should stand orbe setaside based upon a consideration of all the evidence presented priorto such determination in this case, the issue was fully litigated and it wouldseemto exalt form over substance to exclude it from consideration, and Ihave therefore considered it in reaching my conclusion Nevertheless, itshould also be stated that my conclusion and recommendation as to theobjections case would be the same even if this incident were not considered. JENKINSMANUFACTURING COMPANY343CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within themeaning ofthe Act.2.The Union is a labor organization within the meaningof the Act.3.By unlawfully interrogating employees concerningtheir union activities, by threatening employees with plantclosure, discharge, or other dire economic consequences ifthey selected the Union as their collective-bargaining repre-sentative, by promising benefits if employees would ceasetheir support or activities on behalf of the Union, and bycreating an impression of surveillance of employees' unionactivities, the Respondent has interfered with, restrained,and coerced employees in the exercise of rights guaranteedin Section 7 of the Act, in violation of Section 8(a)(1) of theAct.4.By discharging Charles Parker, as described above, theRespondent discriminated against an employee in regard tohis hire and tenure of employment, and terms and condi-tions thereof, in order to discourage membership in theUnion, and thereby has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(3) and (1)of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.6.Except to the extent that violations of the Act havebeen specifically found, as set forth above, the GeneralCounsel has failed to establish by a preponderance of theevidence the remaining allegations of the complaint herein,and it will be recommended that said complaint be, to thatextent, dismissed.THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) and (3) of theAct, I shall recommend that it be ordered to cease and desisttherefrom and to take certain affirmative action designed toeffectuate the policies of the Act.As I have found that Respondent discriminatorily dis-charged Charles Parker, I shall recommend that Respon-dentbe ordered to offer himimmediateand fullreinstatement to his former job or, if that job no longerexists,to a substantially equivalent position, without preju-dice to his seniority or other rights and privileges, and tomake him whole for anyloss of earningshe may have suf-fered by reason of the discrimination against him. Anybackpay found to be due shall be computed in accordancewith the formula set forth in F.W. Woolworth Company,90NLRB 289, andIsisPlumbing & Heating Company,138NLRB 716.As the unfair labor practices committed by Respondentstrike at the very heart of employee rights safeguarded bythe Act, I shall recommend that Respondent be ordered tocease and desist from in any manner infringing on the rightsof employees guaranteed in Section 7 of the Act.EntwistleManufacturing Company,23 NLRB 1058, enfd. as modified120 F.2d 532, 536 (C.A. 4, 1941).Upon the basis of the entire record, the findings of fact,and the conclusions of law, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:39ORDERRespondent, Jenkins Manufacturing Company, its offi-cers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Coercively interrogating employees concerning theirunion activities.(b)Threatening employees with plant closure, discharge,or other economic reprisal should the employeesselect alabor organization as their collective bargaining representa-tive.(c)Promising benefits to employees in return for theirrestricting or ceasing activities on behalf of a labor organi-zation.(d)Creating the impression of surveillance of employees'union activities.(e)Threatening that if the employees vote a union in theplant, Respondent would cease operation of its profit-shar-ing plan, or other economic benefit to the employees.(f)Discouraging membership in International Moldersand Allied Workers Union, AFL-CIO-CLC, Local 324, orany other labor organization, by discriminatorily discharg-ing employees because of their union membership or activi-ties.(g) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization, to form, join, or assist the above-named labororganization, or any other labor organization, to bargaincollectively through representatives of their own choosing,to engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, orto refrain from any or all such activities.2.Take the following affirmative action which is deemednecessary to effectuate the policies of the Act:(a)Offer Charles Parker immediate and full reinstate-ment to his former job or, if that job no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or other rights or privileges, and make him wholefor any loss of earnings he may have suffered by reason ofthe discrimination against him, in the manner set forth inthe section of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary andrelevant to analyze and compute the amount of backpaydue under this recommended Order.(c)Post at its Anniston, Alabama, plant, copies of theattached notices marked "Appendix." 40 Copies of said no-39 In the eventno exceptions are filed as provided by Section 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as providedin Section102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes401n the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDtice, on forms provided by the Regional Director for Region10, after being duly signed by the Company's authorizedrepresentative, shall be posted by it immediately upon re-ceipt thereof, and be maintained by it for 60consecutivedays thereafter, in conspicuous place, includingall placeswhere notices to employees are customarily posted.Reason-able steps shall be taken by the Companyto insurethat saidnotices are not altered, defaced, or covered by any othermaterial.(d)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps have beentaken to comply herewith.IT IS FURTHER RECOMMENDEDthat the Union's objections tothe election Nos. I, II and IX besustained,and that theresults ofsaid election be set aside, and that Case 10-RC-9211 be remanded to the Regional Director for Region10 for the purpose of conducting a new electionat such timeas he deems the circumstances permit the free choice of abargaining representative.IT IS FURTHER RECOMMENDEDthat the complaint be dis-missed inall other respects.APPENDIXNOTICE To EMPLOYEESPOSTED BYORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentAfter a hearing at which both sides had an opportunity topresent evidence and state their positions, the National La-bor Relations Board has ordered that we have violated theNational Labor Relations Act, and has ordered us to postthis notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representatives oftheir own choosingTo engage in activities together for the purpose ofcollective bargaining or other mutual aid or protec-tionTo refrain from the exercise of any such activities.WE WILL NOT question you about your union member-"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."ship and activities or about the union membership andactivities of your fellow employees.WE WILL NOT tell you that we will close the plant if youjoin or support InternationalMolders and AlliedWorkers Union,AFL-CIO-CLC, Local 324, or anyother labor organization.WE WILL NOT threaten that we will stop the profit-sharing plan or any other benefit,if you join or supportthe above-named labor organization.WE WILL NOT tell you that we know who has joined oris a member of the above-named labor organization.WE WILL NOT threaten to discharge any employee forjoining or supporting the above-named labor organiza-tion.WE WILL NOT promise you raises or other benefits inreturn for your ceasing to join or support the above-named labor organization.WE WILL NOT in any other manner interfere with, re-strain,or coerce employees in the exercise of the rightsguaranteed them by Section 7 of the Act.WE WILL reinstate Charles Parker to his former job,or substantially equivalent postion,and pay him anywages he would have earned from the date of his dis-charge on May 29,1972, to the date we offer to rein-statehim,lessany interim net earnings,ifany,computed on a quarterly basis at 6 percent interest.All our employees have the right to join or assist, or notto join or assist,International Molders and Allied WorkersUnion,AFL-CIO-CLC, Local 324,or any other labor orga-nization.JENKINSMANUFACTURINGCOMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any question concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Peachtree Building, Room 701, 730Peachtree Street, N. E., Atlanta, Georgia 30308, Telephone404-526-5760.